Citation Nr: 0406660	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-05 889	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to March 
1983.

In a May 2001 statement, the veteran withdrew appeals for an 
increased disability rating for his back disability and 
entitlement to service connection for a right ankle 
disability.  The Board of Veterans' Appeals (Board) therefore 
lacks jurisdiction over these issues and will address them no 
further herein.


FINDINGS OF FACT

1.  The veteran has a college education and work experience 
with the postal service.  He reportedly last worked in the 
early 1990's.  

2.  The veteran is service-connected for degenerative joint 
disease of the lumbar spine with radiculopathy, rated as 60 
percent disabling and residuals of a partial rupture of the 
left Achilles tendon, rated as 10 percent disabling.

3.  The veteran is not unemployable solely due to his 
service-connected disabilities, singly or in combination.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes on the basis of individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
VA to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, the veteran was notified of 
the VA's responsibilities vs. his responsibilities in the 
development of his claims in letters of April 2001 and 
November 2002.  Additionally, the provisions of the VCAA were 
explained to him during a May 2001 hearing at the RO.  He was 
provided with the substance of the regulations implementing 
the VCAA in an November 2002 Supplemental Statement of the 
Case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was rendered in July 
1999, prior to November 9, 2000, the date the VCAA was 
enacted.  The Board finds that any defect with respect to the 
VCAA notice requirement in this case did not result in 
prejudice to the veteran's case because he was notified of 
the provisions of the VCAA upon multiple occasions subsequent 
to the passage of the VCAA.  Furthermore, following such 
notification, his claim was readjudicated by the RO hearing 
officer, as reflected in the November 2002 supplemental 
statement of the case.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records identified by the veteran were obtained in support of 
his claim.  These records reflect his current disabilities 
and the treatment he receives.  He was also provided with 
several VA examinations.  Records from the Social Security 
Administration (SSA) and the veteran's former employer have 
been obtained and included in his claims file for review by 
adjudicators.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues on appeal.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing 


the usual amount of success in overcoming the handicap of 
disability and to the effect of combinations of disability.  
38 C.F.R. § 4.15 (2003)

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Analysis

Service connection is currently in effect for degenerative 
joint disease of the lumbar spine, rated as 60 percent 
disabling, and residuals of a partial rupture of the left 
Achilles tendon, rated as 10 percent disabling.  Nonservice 
connected disabilities include a disability of the right 
ankle and a psychiatric disability.  Additionally, medical 
evidence reflects that the veteran has multiple complaints 
involving his general health and well-being such as low back 
pain, cramps in his legs, polyuria, loss of balance, edema of 
his ankles, and hyperacidity.  His combined disability rating 
is 60 percent.  

Evidence contained in the record indicates that the veteran 
last worked at the Post Office in 1990 or 1991.  He completed 
college.  He claimed in his application for compensation that 
he left his job due to his service-connected disabilities.  

Evidence received from the SSA shows that the veteran 
receives disability benefits from that organization effective 
from February 1993.  According to the SSA records, his 
primary disability is his nonservice-connected psychiatric 
disorder, while his secondary disability is considered to be 
his orthopedic impairment, with all orthopedic impairment, 
both service-connected and nonservice-connected lumped 
together and described as "sprains and strains."  According 
to evidence received from the United States Office of 
Personnel Management, the veteran receives disability 
retirement benefits due to his psychiatric disorder and an 
allergy disorder.

The evidence reflects that the veteran suffers from one 
service-connected disability ratable at 60 percent and a 
second at 10 percent, with a combined disability rating of 60 
percent.  He meets the schedular criteria set forth in 
38 C.F.R. § 4.16(a), and is entitled to a total rating, if he 
is shown to be unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Review of the competent evidence of record 
does not reflect that his service-connected disability 
renders him unemployable.

The reports of VA examinations conducted in May 1999 and 
November 1999, reflect that the veteran was status-post left 
Achilles tendon repair, and that he wears orthopedic shoes.  
He had a normal gait cycle and although he could walk 
unassisted, he used crutches when walking long distances.  

Review of private medical records dated throughout the 1990s 
reflects that the veteran was treated primarily for his 
psychiatric disability and for allergies.  No complaints or 
treatment for low back problems or left ankle problems are 
contained in these records.

During a March 2000 VA examination, the veteran stated that 
he could not work, could not lace his shoes, and had 
difficulty walking due to his lumbar spine disability.  Upon 
clinical examination, there was significant loss of spinal 
motion, but the examiner found no objective evidence of 
painful motion, no lumbar paravertebral muscle spasm, and no 
tenderness to palpation of the lumbar paravertebral muscles.  
There were no postural abnormalities of the back or fixed 
deformities.  He had a normal gait.  Mild weakness of both 
ankles, dorsiflexor muscles, and extensor hallux longus 
muscles was noted, as was diminished pinprick on the right 
L5-S1 dermatome of the foot.  The examiner rendered a 
diagnosis of degenerative joint disease of the lumbar spine 
with radiculopathy.

On longitudinal review of the evidence of record, the Board 
concludes that the veteran is not rendered unemployable due 
to his back and left ankle.  The veteran's claim that he left 
his last job due to service-connected orthopedic problems is 
contradicted by the records from his former employer.  That 
evidence shows that he had to leave his job due to his 
psychiatric impairment and allergies.  The SSA's 
characterization of the veteran's psychiatric problems as his 
primary disability does not support his claim either.  

The significant impairment resulting from the lumbar spine 
disability and left ankle disability is acknowledged and 
represented by the award of a 60 percent disability rating 
for these disabilities.  However, the evidence of record does 
not show that the veteran is unemployable on account of his 
service-connected orthopedic disabilities.  Rather, the 
evidence shows that the veteran did not complain of or 
receive treatment for back problems or left ankle problems 
during the time when he was in the process of leaving his job 
or thereafter.  As set forth above, the question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, without considering his 
nonservice-connected disabilities or his advancing age.  Van 
Hoose, supra.  The medical evidence pertaining to the 
veteran's back and left ankle simply does not support his 
contention that he was unable to work because of impairment 
of his back and ankle.  Instead, the medical evidence shows 
that his gait was normal, his posture was normal and that 
radiculopathy with some slight accompanying muscle weakness 
and significant limitation of motion were the main low back 
symptoms.  No significant impairment in his left ankle is 
reflected in his medical records, other than a need for 
orthotic shoes.  In light of the veteran's level of education 
and his work experience, the medical evidence of record, and 
the findings of both the SSA and the Office of Personnel 
Management, the Board concludes that the veteran's service-
connected back and left ankle disabilities do not render him 
unemployable.

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based upon individual 
unemployability due to service-connected disabilities.  As 
the veteran's service-connected disabilities do not, alone, 
render him unemployable, a grant of a total disability rating 
for compensation is not warranted under the law.  The benefit 
sought is therefore denied.




ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



